Name: Council Decision (EU) 2017/1107 of 8 June 2017 as regards the extension of the period of entitlement to audiovisual co-productions as provided for in Article 5 of the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  Asia and Oceania;  international trade;  communications;  European construction
 Date Published: 2017-06-22

 22.6.2017 EN Official Journal of the European Union L 160/33 COUNCIL DECISION (EU) 2017/1107 of 8 June 2017 as regards the extension of the period of entitlement to audiovisual co-productions as provided for in Article 5 of the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 3(1) of Council Decision (EU) 2015/2169 of 1 October 2015 on the conclusion of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) On 1 October 2015 the Council adopted the Decision (EU) 2015/2169 on the conclusion of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (the Decision). (2) The Protocol on Cultural Cooperation (the Protocol) which is annexed to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, sets up in Article 1 the framework within which the Parties cooperate for the facilitation of exchanges regarding cultural activities, goods and services, including in the audiovisual sector. Pursuant to Article 5(3) of the Protocol, the Parties should facilitate co-productions between producers from the EU Party and Korea, including through entitlement for co-productions to benefit from respective schemes for the promotion of local and regional cultural content. (3) Pursuant to Article 5(8)(b) of the Protocol, following the initial period of 3 years, the entitlement will be renewed for a duration of 3 years and should thereafter be automatically renewed for further successive periods of the same duration, unless a Party terminates the entitlement by giving notice in writing at least 3 months before the expiry of the initial or any subsequent period. (4) In accordance with Article 3(1) of Decision (EU) 2015/2169, the Commission is to provide notice to Korea of the Union's intention not to extend the period of entitlement to co-production pursuant to Article 5 of the Protocol following the procedure set out in Article 5(8) of the said Protocol unless, on a proposal from the Commission, the Council agrees 4 months before the end of such period of entitlement to continue the entitlement. If the Council agrees to continue the entitlement this provision is to become applicable again at the end of the renewed period of entitlement. For the specific purposes of deciding on the continuation of the period of entitlement, the Council is to act by unanimity. (5) On 5 September 2016, the Union Domestic Advisory Group set up in accordance with Article 3(5) of the Protocol delivered a favourable opinion on the extension of the period of entitlement, as provided for in Article 5(8)(a) of the Protocol. (6) The Council agrees with the extension of the period of entitlement for audiovisual co-productions to benefit from the respective schemes of the Parties for the promotion of local and regional cultural content as provided for in paragraphs 4, 5, 6 and 7 of Article 5 of the Protocol. (7) This Decision should not affect the respective competences of the Union and the Member States, HAS ADOPTED THIS DECISION: Article 1 The period of entitlement for audiovisual co-productions to benefit from the respective schemes of the Parties for the promotion of local and regional cultural content, as provided for in paragraphs 4, 5, 6 and 7 of Article 5 of the Protocol, shall be extended for a duration of 3 years, from 1 July 2017 to 30 June 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2017. For the Council The President K. SIMSON (1) OJ L 307, 25.11.2015, p. 2.